Case 2:20-cv-01370-DRH-ARL Document 11 Filed 01/22/21 Page 1 of 2 PageID #: 113




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


 DAVID WEXLER,

                                  Plaintiff,                    Docket No. 2:20-cv-1370-DRH-ARL

          - against -


 USIC LOCATING SERVICES, LLC

                                  Defendant.




                                      NOTICE OF MOTION

        PLEASE TAKE NOTICE that, upon this Notice of Motion; the declaration of James H.

 Freeman and exhibits attached thereto, the Memorandum of Law and the pleadings and prior

 proceedings herein; Plaintiff David Wexler will move the Court, before the Honorable Denis R.

 Hurley (U.S.D.J.) at the United States District Court, 814 Federal Plaza, Central Islip, NY 11722

 at a time and place determined by the Court for an Order GRANTING Plaintiff’s application for

 default judgment under Fed.R.Civ. P. 55(b)(2) and Local Rule 55.2 in the amount of $7,500.00

 in statutory damages under 17 U.S.C. § 504(c); $5,000.00 in statutory damages under 17 U.S.C.

 § 1202(c)(3)(B); $245.00 in attorneys’ fees and $440.00 costs under 17 U.S.C. § 505; and for

 such further relief as this Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE that Defendant’s opposition papers, if any, must

 be served within 14 days after service of these motion papers upon Defendant in accordance with

 L.R. 55.2.

                                                             Respectfully Submitted,



                                                  1
Case 2:20-cv-01370-DRH-ARL Document 11 Filed 01/22/21 Page 2 of 2 PageID #: 114




                                                LIEBOWITZ LAW FIRM, PLLC

                                                s/jameshfreeman/
                                                James H. Freeman, Esq.
                                                11 Sunrise Plaza, Ste. 305
                                                Valley Stream, NY 11580
                                                (516) 233-1660
                                                JF@LiebowitzLawFirm.com

                                                Counsel for Plaintiff
                                                David Wexler

 TO:

 USIC Locating Services, LLC
 100 Marcus Blvd, Suite 3
 Hauppauge, NY 11788

 Defendant




                                      2
